Exhibit 10.65

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (herein called the “Amendment”) is made
as of August 13, 2010 by and among CLEAN ENERGY FUELS CORP., a Delaware
corporation (“CEF”), and CLEAN ENERGY, a California corporation (“Clean Energy”;
CEF and Clean Energy together are the “Borrowers”), and PLAINSCAPITAL BANK, a
Texas state chartered bank (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and Lender entered into that certain Credit Agreement
dated as of August 15, 2008, as amended by (i) that certain First Amendment to
Credit Agreement dated as of February 13, 2009, (ii) that certain Second
Amendment to Credit Agreement dated as of March 12, 2009, (iii) that certain
Third Amendment to Credit Agreement dated as of May 5, 2009, (iv) that certain
Fourth Amendment to Credit Agreement dated as of September 30, 2009, and
(v) that certain letter agreement dated as of August 2, 2010 (as further
amended, supplemented, or restated to the date hereof, the “Original Credit
Agreement”), for the purpose and consideration therein expressed, whereby Lender
became obligated to make loans to the Borrowers as therein provided; and

 

WHEREAS, the Borrowers and Lender desire to amend the Original Credit Agreement
as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Lender to the
Borrowers, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

§ 1.1.       Terms Defined in the Original Credit Agreement.  Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Amendment.

 

§ 1.2.       Other Defined Terms.  Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.

 

“Amendment” means this Fifth Amendment to the Original Credit Agreement.

 

“Credit Agreement” means the Original Credit Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

ARTICLE II.

 

AMENDMENTS TO ORIGINAL CREDIT AGREEMENT

 

§ 2.1.       Definitions.  The definition of “Facility A Maturity Date” in
Section 1.1 of the Original Credit Agreement is hereby amended in its entirety
to read as follows:

 

“Facility A Maturity Date” means August 14, 2011.

 

§ 2.2.       Facility A Loan.  The introductory clause in Section 2.1(a) of the
Original Credit Agreement which currently reads as follows:

 

Borrowers shall have the right and option to extend the Facility A Maturity Date
to August 15, 2011 (the “Extension Period”), subject to the conditions that:

 

is hereby amended in its entirety to read as follows:

 

Borrowers shall have the right and option to extend the Facility A Maturity Date
to August 14, 2012 (the “Extension Period”), subject to the conditions that:

 

§ 2.3.       Fees.  Section 2.4 of the Original Credit Agreement is hereby
amended to add the following subsection (f):

 

(f)            Unused Facility Fee.  For the Facility A Loans, on the fifteenth
day of each November, February, May and August, beginning on November 15, 2010
and continuing regularly thereafter, Borrower shall pay to Lender an unused line
fee in an amount equal to one-tenth of one percent (0.10%) times the result of
(i) the Facility A Maximum Credit Amount minus (ii) the average daily
outstanding balance of the Facility A Loans during the immediately preceding
three (3) month period.

 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

§ 3.1.       Effective Date.  This Amendment shall become effective as of the
date first above written when and only when:

 

(a)           Lender shall have received, at Lender’s office, this Amendment and
the Consent and Agreement, each duly executed and delivered and in form and
substance satisfactory to Lender.

 

(b)           All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby shall be reasonably
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.

 

2

--------------------------------------------------------------------------------


 

(c)          The Borrowers shall have paid, in connection with the Loan
Documents, all fees and reimbursements to be paid to Lender pursuant to any Loan
Documents, or otherwise due Lender and including fees and disbursements of
Lender’s attorneys.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

§ 4.1.       Representations and Warranties of the Borrowers.  In order to
induce Lender to enter into this Amendment, each Borrower represents and
warrants to Lender that:

 

(a)           The representations and warranties contained in Article V of the
Original Credit Agreement are true and correct at and as of the time of the
effectiveness hereof, except to the extent that the facts on which such
representations and warranties are based have been changed by the extension of
credit under the Credit Agreement.

 

(b)           Such Borrower is duly authorized to execute and deliver this
Amendment and is and will continue to be duly authorized to borrow monies and to
perform its obligations under the Credit Agreement. Such Borrower has duly taken
all corporate action necessary to authorize the execution and delivery of this
Amendment and to authorize the performance of the obligations of such Borrower.

 

(c)           The execution and delivery by such Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not conflict with any
provision of law, statute, rule or regulation or of the organizational documents
of such Borrower, or of any material agreement, judgment, license, order or
permit applicable to or binding upon such Borrower, or result in the creation of
any lien, charge or encumbrance upon any assets or properties of such 
Borrower.  Except for those which have been obtained, no consent, approval,
authorization or order of any court or governmental authority or third party is
required in connection with the execution and delivery by such Borrower of this
Amendment or to consummate the transactions contemplated hereby.

 

(d)           When duly executed and delivered, each of this Amendment and the
Credit Agreement will be a legal and binding obligation of the Borrowers,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and by equitable principles of general application.

 

ARTICLE V.

 

MISCELLANEOUS

 

§ 5.1.       Ratification of Agreements.  The Original Credit Agreement as
hereby amended is hereby ratified and confirmed in all respects.  Any reference
to the Credit Agreement in any Loan Document shall be deemed to be a reference
to the Original Credit Agreement as hereby amended.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Lender under the Credit
Agreement, the Notes, or any other Loan Document nor constitute a waiver of any
provision of the Credit Agreement, the Notes or any other Loan Document.

 

3

--------------------------------------------------------------------------------


 

§ 5.3.       Survival of Agreements.  All representations, warranties, covenants
and agreements of each Borrower herein shall survive the execution and delivery
of this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full.  All statements and agreements contained in any
certificate or instrument delivered by any Borrower hereunder or under the
Credit Agreement to Lender shall be deemed to constitute representations and
warranties by, and/or agreements and covenants of, such Borrower under this
Amendment and under the Credit Agreement.

 

§ 5.4.       Loan Documents.  This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

 

§ 5.5.       Governing Law.  This Amendment shall be governed by and construed
in accordance the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.

 

§ 5.6.       Counterparts; Fax.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment may be validly executed by facsimile or other
electronic transmission.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

[The remainder of this page has been intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

 

CLEAN ENERGY FUELS CORP., as a Borrower

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

 

Name:

Richard R. Wheeler

 

 

Title:

Chief Financial Officer

 

 

 

 

 

CLEAN ENERGY, as a Borrower

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

 

Name:

Richard R. Wheeler

 

 

Title:

Chief Financial Officer

 

 

 

 

 

PLAINSCAPITAL BANK, as the Lender

 

 

 

 

 

By:

/s/ Ronald C. Berg

 

 

Name:

Ronald C. Berg

 

 

Title:

President, Turtle Creek

 

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT

 

Reference is made to that certain Credit Agreement dated as of April 15, 2008 as
amended by a First Amendment to Credit Agreement dated as of February 13, 2009,
as amended by a Second Amendment to Credit Agreement dated as of March 12, 2009,
by a Third Amendment to Credit Agreement dated as of May 5, 2009, a Fourth
Amendment to Credit Agreement dated as of September 30, 2009, a letter agreement
dated as of August 2, 2010, and a Fifth Amendment to Credit Agreement dated as
of August 13, 2010 (the “Fifth Amendment”, the Credit Agreement, as so amended,
the “Agreement”), by and among CLEAN ENERGY FUELS CORP., a Delaware corporation,
CLEAN ENERGY, a California corporation (the “Borrowers”), and PLAINSCAPITAL
BANK, a Texas state chartered bank (the “Lender”), which Agreement is in full
force and effect on the date hereof.  Terms which are defined the Agreement are
used herein with the meanings given them in the Agreement.

 

Each of the undersigned (each a “Grantor”) hereby consents to the Fifth
Amendment and agrees and acknowledges, with respect to each Security Document
executed by it that (i) such Security Document is and shall continue in full
force and effect for the benefit of the Lender with respect to the Obligations
secured thereby; (ii) there are no offsets, claims or defenses of the
undersigned with respect to such Security Document, nor, to the knowledge of the
undersigned, with respect to the Loans; (iii) such Security Document is not
released, diminished or impaired in any way by the transaction contemplated in
connection with the Fifth Amendment; and (iv) such Security Document is hereby
ratified and confirmed in all respects.

 

Dated as of  August 13, 2010

 

BLUE FUELS GROUP L.P.

NATURAL FUELS COMPANY, LLC

 

 

By:

Blue Energy General LLC, its general
partner

By:

Clean Energy & Technologies LLC, its
sole member

 

 

 

 

By:

Clean Energy & Technologies LLC, its
sole member

By:

Clean Energy Fuels Corp., its sole member

 

 

 

 

By:

Clean Energy Fuels Corp., its sole member

 

 

 

 

 

 

 

By

/s/ Richard R. Wheeler

 

By

/s/ Richard R. Wheeler

 

 

Richard R. Wheeler

 

Richard R. Wheeler

 

 

Chief Financial Officer

 

Chief Financial Officer

 

[CONSENT AND AGREEMENT TO FIFTH AMENDMENT]

 

--------------------------------------------------------------------------------


 

TRANSTAR ENERGY COMPANY L.P.

 

 

 

 

By:

Blue Energy General LLC, its general partner

 

 

 

 

By:

Clean Energy & Technologies LLC, its sole member

 

 

 

 

By:

Clean Energy Fuels Corp., its sole member

 

 

 

 

 

 

 

 

By

/s/ Richard R. Wheeler

 

 

 

Richard R. Wheeler

 

 

 

Chief Financial Officer

 

 

[CONSENT AND AGREEMENT TO FIFTH AMENDMENT]

 

--------------------------------------------------------------------------------